Citation Nr: 1204202	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), schizophrenia, major depression, anxiety disorder, rule out agoraphobia, and a nervous condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

As an initial matter, the Board notes that the present file is a "rebuilt folder."  This is significant because a claim for service connection for schizophrenia appears to have been previously denied.  The date and narrative of any previous rating decision is not available in the claims file.  All the RO has done is state that the claim was previously denied on the basis that there was no evidence that the condition was incurred or aggravated by service or within one year of service discharge.  The evidence considered by the RO in its previous unidentified decision is not discussed.  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  With the virtual absence of any previously considered evidence, the Board is left to wonder what evidence would be sufficient to reopen the claim for service connection.  Thus, in order to prevent any prejudice, and in light of the overarching symptomatology involved in his psychiatric illness (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Board finds that a full de novo consideration of the Veteran's claim for service connection for acquired psychiatric disorder is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

First, the Board finds that VA has not fulfilled the Veteran's request for a Decision Review Officer (DRO) hearing.  The Veteran submitted his substantive appeal (VA Form 9), dated in October 2007, in which he provided a written statement that he wanted a hearing before a Decision Review Officer (DRO) before his case was sent to the Board.  The RO then scheduled a DRO hearing to take place in April 2009.  The Veteran submitted a written statement on the day of his hearing, reporting that he could not attend the hearing and that he wanted the RO to request his service treatment records and issue a DRO decision before rescheduling his hearing.  See April 2009 written statement (emphasis added).   

Shortly thereafter, the RO requested the service treatment records, which were unavailable.  The RO notified the Veteran of the same and requested any copies that he might have.  In June 2009, he responded that he no longer had copies of his service treatment records.  In September 2009, the RO made a formal finding of unavailability of the service treatment records.  In December 2009, the case was certified to the Board.  No DRO hearing was ever rescheduled.

VA regulations provide that every claimant has the right to a hearing at the VA office having original jurisdiction over the claim.  38 C.F.R. § 3.103 (c) (2011).  Here, there is no evidence in the claims file that the Veteran has ever presented testimony before RO personnel (including a DRO) regarding the issues on appeal.  The fact that a hearing was scheduled, and that the Veteran did not provide substantial advanced notice that he could not attend the hearing, does not mean that he lost his opportunity to be heard by the DRO.  First, the RO's April 2009 letter to the Veteran notifying him of his scheduled hearing date, did not provide any guidance as to a specific timeframe during which the Veteran would be required to notify the RO if he needed to reschedule the hearing.  Next, in his April 2009 written statement, he clearly indicated that he wanted the hearing to be rescheduled following the development as noted above.  Thus, before the Board may proceed with its appellate review, a remand is necessary to fulfill his request to appear before a DRO.

Next, the Board finds that the Veteran should be afforded a VA examination regarding his acquired psychiatric disorders.  Specifically, he offered statements of stressful events in service, including a personal assault following which he had a nervous attack and was hospitalized at an Army hospital.  He has reported that he was diagnosed with a nervous condition in the Army hospital.  A formal finding of unavailability of service records has been made.  He also submitted buddy letters from other service members who remembered that he was sent to the Army hospital following a race-related personal assault.    Two other buddy letters have identified incidents in Vietnam where they witnessed explosions that injured their friends including causing one friend to lose part of a hand.  Another letter indicated the Veteran's behavioral changes before and after service.  

The Veteran and his buddies are competent to report their observations as they come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran has current diagnoses of major depression, anxiety disorder, and rule out agoraphobia.  Because the Veteran and his friends are not competent to relate his in-service symptoms to any currently diagnosed psychiatric disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, regarding the Veteran's claim for PTSD due to an in-service assault (being attacked by a fellow soldier), the Board notes that the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held that in cases of alleged in-service personal assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

Next, the Board acknowledges that a formal finding of unavailability has been made regarding the Veteran's service treatment records and that a PIES request stated that the records were sent to the RO in November 1976.  However, as the Veteran's buddy has indicated that the Veteran was hospitalized in service at Fort Jackson and that he was also seen by the mental hygiene clinic at Fort Riley, another request should be made for service hospital records as these records may not have been associated with the service treatment records that were previously transferred to the RO (and subsequently lost following transfer to the RMC). 

Finally, a review of the record also shows that VA treatment records were only requested as far back as September 2005, the date of the Veteran's claim.  The Veteran indicated in a November 2006 statement that he had been treated by the VA since 1976.  As prior treatment records would be useful in deciding the Veteran's claim, any records dated prior to September 2005 should be obtained.  Additionally, any other more recent VA outpatient treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain outstanding VA outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico for the period prior to September 2005 as well as the period from August 2006.  Any negative responses should be noted in the file.

3.  Request any available service hospital records from the Veteran's service at Fort Jackson, as well as Fort Riley, Kansas.  Any negative responses should be noted in the file.

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, bipolar disorder, major depression,  anxiety disorder, agoraphobia, as well as any other psychiatric disorder found on examination. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should determine whether any stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity OR to an in-service assault.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the personal assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the in-service stressful experiences described by the Veteran occurred.

If the examiner determines that the claimed in-service stressor(s) occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the stressor event(s).  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor. 

If it is determined that the claimed in-service stressor did not occur or that the Veteran does not suffer from PTSD, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that the Veteran suffers an acquired psychiatric disorder, other than PTSD, that had its onset in service or is otherwise etiologically related to his active service.

Detailed rationale should be provided with all opinions rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6.  Following receipt of the foregoing records and examination report, schedule the Veteran for a hearing with a Decision Review Officer (DRO).  Appropriate notice regarding this hearing should be provided to the Veteran and his representative.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


